               Case 18-50489-CSS        Doc 350     Filed 02/26/21    Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                             Chapter 11

 MAXUS ENERGY CORPORATION, et al.,                  Case No. 16-11501 (CSS)
                                                    (Jointly Administered)
                       Debtors.


 MAXUS LIQUIDATING TRUST,

                       Plaintiff,

          -against-

 YPF S.A., YPF INTERNATIONAL S.A.,
 YPF HOLDINGS, INC., CLH HOLDINGS,                  Adv. Proc. No. 18-50489 (CSS)
 INC., REPSOL, S.A., REPSOL
 EXPLORACIÓN, S.A., REPSOL USA
 HOLDINGS CORP., REPSOL E&P USA,
 INC., REPSOL OFFSHORE E&P USA,
 INC., REPSOL E&P T&T LIMITED, and
 REPSOL SERVICES CO.,

                       Defendants.



                      REPLY DECLARATION OF REBECCA M. MICHAUD

     I, Rebecca M. Michaud, pursuant to 28 U.S.C. § 1746, declare as follows:

   1.           I am an associate at Cleary Gottlieb Steen & Hamilton LLP. I am an attorney

admitted to practice in New York. I submit this declaration in support of the Reply

Memorandum of Law in Further Support of YPF Defendants’ Motion to Disqualify White &

Case LLP as Counsel for the Maxus Liquidating Trust in the above-captioned action.

   2.           Attached hereto as Exhibit M is a true and correct copy of the Maxus Liquidating

Trust’s Responses and Objections to YPF’s Requests for the Production of Documents, dated

February 19, 2021, submitted in connection with YPF Defendants’ Motion to Disqualify White
              Case 18-50489-CSS         Doc 350     Filed 02/26/21     Page 2 of 3




& Case LLP as Counsel for the Maxus Liquidating Trust in the above-captioned action.

   3.          Attached hereto as Exhibit N is a true and correct copy of the Maxus Liquidating

Trust’s Responses and Objections to YPF’s Interrogatories, dated February 19, 2021, submitted

in connection with YPF Defendants’ Motion to Disqualify White & Case LLP as Counsel for the

Maxus Liquidating Trust in the above-captioned action.

   4.          Attached hereto as Exhibit O is a true and correct copy of an excerpt of a

screenshot taken on February 19, 2021 of The Legal 500 website

(https://www.legal500.com/firms/51054-white-case-llp/230137-houston-usa/).

   5.          Attached hereto as Exhibit P is a true and correct copy of YPF S.A.’s press

release, dated February 11, 2021, issued in connection with the results of YPF S.A.’s exchange

offer and consent solicitation.

   6.          Attached hereto as Exhibit Q is a true and correct copy of White & Case LLP’s

press release, dated January 17, 2021, issued in connection with YPF S.A.’s exchange offer and

consent solicitation.

   7.          Attached hereto as Exhibit R is a true and correct copy of a screenshot taken on

February 11, 2021 of the White & Case LLP website

(https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC).




                                                2
              Case 18-50489-CSS         Doc 350     Filed 02/26/21     Page 3 of 3




I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

 Dated: February 25, 2021
        New York, New York



                                                                /s/ Rebecca M. Michaud
                                                                   Rebecca M. Michaud




                                                3
